DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.

 Response to Amendment
Applicant’s amendment to the claims dated 08/16/2021 has been entered – Claim 1 is amended and Claim 3 is cancelled. Claims 1-2 and 4-5 remain pending in the application. 

The rejection of Claims 1-5 under 35 U.C.S. 112(a) as previously set forth in the Final Office Action mailed 05/14/2021 is overcome by Applicant’s amendment. 

The rejection of Claim 3 under 35 U.C.S. 112(b) as previously set forth in the Final Office Action mailed 05/14/2021 is moot because Claim 3 is cancelled by Applicant’s amendment. 

The rejection of Claim 3 under 35 U.C.S. 112(d) as previously set forth in the Final Office Action mailed 05/14/2021 is moot because Claim 3 is cancelled by Applicant’s amendment. 

The rejections of Claims 1-3 under 35 U.S.C. 103 as being unpatentable over Kazuo et al. (JP 3254155 B2) in view of Masuda et al. (EP 1816161 A1) and Roof et al. (US 2015/0354732 A1) and Claims 4-5 under 35 U.S.C. 103 as being unpatentable over Kazuo et al. (JP 3254155 B2), Masuda et al. (EP 1816161 A1), and Roof et al. (US 2015/0354732 A1) and further in view of Atsushi (JP 2017088815 A) as previously set forth in the Final Office Action mailed 05/04/2021 are overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.

Response to Arguments
Insofar as they apply to the new grounds of rejection outlined below, Applicant’s arguments on Pages 4-5 of the response dated 08/16/2021 regarding the rejection of the claims under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 5 of the reply that neither the thermoplastic fluororesin composition as recited in the claims nor the benefits thereof as stated by the specification (including excellent tensile properties and heat resistance) are taught or suggested by the cited references. 
Examiner’s Response – The limitations relied upon in the above argument were not previously required by the claims but are addressed in detail in the new grounds of rejection below. As outlined below, Kazuo in view of Solvay and Varkey teaches the claimed thermoplastic fluororesin composition. Note that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP § 2145 II. The prior art combination below teaches a thermoplastic fluororesin composition according to Claim 1 and therefore the beneficial properties discussed in the arguments are assumed to be present, absent a persuasive showing of secondary considerations. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                 nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al. (JP 3254155 B2) in view of Solvay (“Hyflon® PFA Typical Properties” Version 2.2 – 2014) and Varkey et al. (US 2013/0206314 A1). 
Regarding Claim 1, Kazuo teaches a thermoplastic fluororesin composition comprising a fluororubber (A), a fluororesin (B), and a compatibilizer (C) (see [0009]) wherein the compatibilizer is a terpolymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride (see [0009]) and the fluororubber is crosslinked by dynamic crosslinking (see [0024]). 
Kazuo also teaches that the weight ratio (%) of the fluororubber to the fluororesin is 10:90 to 90:10 or more preferably 20:80 to 80:20 (see [0009] & [0017]) which overlaps with the claimed range of 20:80 to 60:40. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05. Furthermore, it is noted that the routine experimental modification of Kazuo performed in order to ascertain optimum properties of the disclosed thermoplastic fluororesin composition fails to render applicant’s claims patentable in the absence of unexpected results. See In re Aller, 105 USPQ 233. At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize weight ratio of fluororubber to fluororesin within the general conditions suggested by Kazuo. One of ordinary skill in the art would have been motivated to do so in order to optimize properties such as rubber elasticity and melt molding ease since it was known that decreasing the proportion of fluororubber results in a composition that is less flexible and elastic while decreasing the proportion of fluororesin decreases the tensile strength of the resulting composition and renders melt molding of the composition difficult (see Kazuo [0017]). A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. See In re Boesch and Slaney, 205 USPQ 215.
Concerning the identity of the fluororesin (B), Kazuo teaches that it may be a tetrafluoroethylene / perfluoroalkylvinylether copolymer (PFA) (see [0009]). Kazuo also suggests that various types of PFA may be used in the composition without limitation (see [0015]) but Kazuo does not explicitly teach the chemical composition of the PFA (specifically the chemical structure of the perfluoroalkylvinylether). 
® PFA products may be used in applications such as tubing (see Pg. 2). Solvay teaches that products in their Hyflon® M series can offer the benefits of intrinsic processing stability and improved surface smoothness (see Pg. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the composition of Kazuo using Solvay’s Hyflon® M series resin for the benefit of improved processing stability and surface smoothness. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. 
Likewise, it would have been obvious to specifically select Solvay’s Hyflon® M640 (see Pg. 3) as said M series PFA resin. Such a selection would have been a choice from a finite number of identified, predictable solutions of an M series PFA resins useful in the composition of Kazuo in view of Solvay which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). Note that Solvay’s Hyflon® M640 is a copolymer of trifluoro(trifluoromethoxy)ethylene and 1,1,1,2,2,3,3-heptafluoro-3-[(trifluoroethenyl)oxy]propane with tetrafluoroethylene as required by the instant claim (see [0091] of the instant specification).  
Concerning the limitation wherein the fluororesin includes a second fluororesin (a copolymer of trifluoro(trifluoromethoxy)ethylene and tetrafluoroethylene), Kazuo in view of Solvay appear silent. However, Kazuo does suggest that it is possible to incorporate other resins into the composition based on the characteristics of the composition of interest (see [0036]). 
In the analogous art of extruded jackets for cables comprising a fluororesin, Varkey teaches that a jacketing layer for use in a cable may comprise a fluoropolymer or a mixture thereof (see [0006] & [0009]). Varkey teaches that suitable fluoropolymers include perfluoroalkoxy resin (PFA) as well as a variety of other resins including a tetrafluoroethylene (TFE) / perfluoromethylvinylether copolymer (MFA) (see [0009]). Therefore, it would have been ® M640 (a PFA resin) since Varkey suggests that mixtures are resins are suitable in such an application. One of ordinary skill in the art would have reasonably expected the elements of the prior art combination to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A). 
Likewise, it would have been obvious to specifically select the MFA copolymer (see Varkey [0009]) as said second resin. Such a selection would have been a choice from a finite number of identified, predictable solutions of an additional resin useful in the composition of Kazuo in view of Solvay and Varkey which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). Note that said MFA copolymer is a copolymer of trifluoro(trifluoromethoxy)ethylene and tetrafluoroethylene as required by the instant claim.   

Regarding Claim 2, Kazuo in view of Solvay and Varkey teaches the thermoplastic fluororesin composition according to Claim 1 above wherein the compatibilizer is a terpolymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride (“THV fluoroplastic” – see Kazuo [0013]) in which a molar ratio of tetrafluoroethylene units to hexafluoropropylene units to vinylidene fluoride units is 30-70:15-40:10-50 (see Kazuo [0013]).  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al. (JP 3254155 B2) in view of Solvay (“Hyflon® PFA Typical Properties” Version 2.2 – 2014) and Varkey et al. (US 2013/0206314 A1), as applied to Claim 1 above, and further in view of Atsushi (JP 2017088815 A).
Regarding Claims 4 and 5, Kazuo in view of Solvay and Varkey teaches the thermoplastic fluororesin composition according to Claim 1 above. Note that Kazuo suggests ® M640 is suitable for cable extrusion and injection molding (see Solvay Pg. 3) and Varkey suggests that the two fluororesin mixture is useful as an extruded jacket for a cable (see Varkey [0009]). However, Kazuo in view of Solvay and Varkey does not specifically teach an electric wire comprising an insulating layer made of the thermoplastic fluororesin composition or a cable comprising a sheath layer made of the thermoplastic fluororesin composition. 
In the analogous art of thermoplastic fluororesin compositions, Atsushi teaches a mixture of fluororesin, fluororubber, and compatibilizer (see [0001]) used as an electrically insulating material such as a sheathing material for protecting electrical wires and cables (see [0082]). Atsushi suggests that excellent flexibility of the fluororesin composition makes it suitable for use in electric covered wires (see [0085]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the insulating coating for electrical wires or cables disclosed by Atsushi with the thermoplastic fluororesin composition taught by Kazuo in view Solvay and Varkey with the expectation that the inventive thermoplastic fluororesin material would behave predictably and a flexible insulator while maintaining its benefits of good tensile properties and ease of production. Simple substitution of one known element for another to obtain predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(B). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789